FILED
                                                                                        Jul 19, 2018
                                                                                       03:04 PM(CT)
                                                                                        TENNESSEE
                                                                                   WORKERS' COMPENSATION
                                                                                      APPEALS BOARD

             7(11(66((%85($82):25.(56¶&203(16$7,21
                :25.(56¶&203(16$7,21$33($/6%2$5'

(GZDUG2JOHVE\                                   'RFNHW1R

Y                                                6WDWH)LOH1R
                                                  
8QLWHG3DUFHO6HUYLFH,QFHWDO              


$SSHDOIURPWKH&RXUWRI:RUNHUV¶                
&RPSHQVDWLRQ&ODLPV                              
'HDQD&6H\PRXU-XGJH

                      $IILUPHGDQG5HPDQGHG±)LOHG-XO\

,Q WKLV LQWHUORFXWRU\ DSSHDO WKH HPSOR\HH ZDV LQMXUHG ZKHQ KLV DUP ZDV FDXJKW LQ D
PDFKLQHZKLOHKHZDVDWWHPSWLQJWRGHWHUPLQHZK\WKHPDFKLQHKDGPDOIXQFWLRQHG7KH
HPSOR\HU GHQLHG WKH FODLP DVVHUWLQJ WKH HPSOR\HH¶V DFWLRQV FRQVWLWXWHG ZLOOIXO
PLVFRQGXFW  )ROORZLQJ DQ H[SHGLWHG KHDULQJ WKH WULDO FRXUW GHWHUPLQHG WKH HPSOR\HH
ZDVOLNHO\WRSUHYDLODWWULDOLQHVWDEOLVKLQJWKHFRPSHQVDELOLW\RIKLVFODLPDQGRUGHUHG
WKH SD\PHQW RI SDVW PHGLFDO H[SHQVHV DQG WKH SURYLVLRQ RI DGGLWLRQDO PHGLFDO EHQHILWV
EXWLWGHQLHGWKHHPSOR\HH¶VFODLPIRUWHPSRUDU\GLVDELOLW\EHQHILWV7KHHPSOR\HUKDV
DSSHDOHG:HDIILUPWKHGHWHUPLQDWLRQRIWKHWULDOFRXUWDQGUHPDQGWKHFDVH

-XGJH7LPRWK\:&RQQHUGHOLYHUHGWKHRSLQLRQRIWKH$SSHDOV%RDUGLQZKLFK3UHVLGLQJ
-XGJH0DUVKDOO/'DYLGVRQ,,,DQG-XGJH'DYLG)+HQVOH\MRLQHG

*DUUHWW (VWHS 0HPSKLV 7HQQHVVHH IRU WKH HPSOR\HUDSSHOODQW 8QLWHG 3DUFHO 6HUYLFH
,QF

:LOOLDP5\DQ0HPSKLV7HQQHVVHHIRUWKHHPSOR\HHDSSHOOHH(GZDUG2JOHVE\

                            )DFWXDODQG3URFHGXUDO%DFNJURXQG

       (GZDUG 2JOHVE\ ³(PSOR\HH´  ZRUNHG IRU 8QLWHG 3DUFHO 6HUYLFH ,QF
 ³(PSOR\HU´  DV D SODQW PHFKDQLF DW D IDFLOLW\ LQ 6KHOE\ &RXQW\ 7HQQHVVHH  +LV MRE
GXWLHVLQFOXGHGPDLQWDLQLQJDQGUHSDLULQJFRQYH\RUEHOWV\VWHPV2Q6HSWHPEHU
(PSOR\HH ZDV GLVSDWFKHG WR UHSDLU D FRQYH\RU EHOW NQRZQ DV ³XQORDGHU ´ WKDW KDG
VWRSSHGUXQQLQJ:KHQKHDSSURDFKHGWKHPDFKLQHKHORRNHGWKURXJKDEDFNJUDWHDQG
QRWHGWKDWD³EHOWWUDFNLQJHUURU´LQGLFDWRUOLJKWZDVLOOXPLQDWHG+HDOVRH[DPLQHGWKH

                                                 
WUDFNLQJ VZLWFKHV DQG WKH FRQYH\RU EHOW LWVHOI  $FFRUGLQJ WR (PSOR\HH KH GHWHUPLQHG
IURPKLVYLVXDOLQVSHFWLRQWKDWWKHFRQYH\RUEHOWKDGWUDFNHGRIIFHQWHUWRVXFKDGHJUHH
WKDWLWWULJJHUHGDWUDFNLQJVZLWFKLOOXPLQDWHGWKHWUDFNLQJHUURUOLJKWDQGFDXVHGWKHEHOW
WR VWRS  (PSOR\HH ZDV DZDUH WKH SRZHU WR WKH PDFKLQH ZDV RQ EXW WKH EHOW ZDV QRW
PRYLQJ+HVWDWHGLIWKHEHOWKDGFRQWLQXHGWRUXQLQWKDWSRVLWLRQ³LWZRXOGWHDUWKHEHOW
XS´  (PSOR\HH WHVWLILHG WKDW EDVHG RQ KLV LQVSHFWLRQ RI WKH PDFKLQH DV ZHOO DV WKH
LOOXPLQDWHG WUDFNLQJ HUURU OLJKW KH EHOLHYHG KH QHHGHG WR SHUIRUP D ³OLYH FRQYH\RU
UHSDLU´8QGHUVXFKFLUFXPVWDQFHVDFFRUGLQJWR(PSOR\HHLWZDVXQQHFHVVDU\WR³ORFN
RXW´ DQG ³WDJ RXW´ WKH PDFKLQH EHIRUH EHJLQQLQJ WKH UHSDLU EHFDXVH KH ZRXOG QHHG WR
UHHQJDJH WKH FRQYH\RU EHOW GXULQJ WKH UHSDLU DQG PDNH DGMXVWPHQWV WR JHW LW EDFN RQ
WUDFN

        (PSOR\HH DSSURDFKHG WKH DUHD RI WKH FRQYH\RU EHOW ZKHUH LW ZDV RII WUDFN JRW
XQGHUWKHPDFKLQHDQGUHPRYHGDJXDUGWRGHWHUPLQHWKHVSHFLILFZUHQFKVL]HVKHZRXOG
QHHG IRU WKH UHSDLU MRE  'XULQJ WKDW WLPH WKH PDFKLQH VXGGHQO\ FDPH RQ FDXJKW KLV
DUP DQG SXOOHG LW LQWR WKH PDFKLQH  $ VXSHUYLVRU VWDQGLQJ QHDU WKH PDFKLQH KLW WKH
HPHUJHQF\VWRSEXWWRQDQGLPPHGLDWHO\FDOOHGIRUKHOS(PSOR\HHZDVWUDQVSRUWHGIRU
HPHUJHQF\FDUHDQGUHPDLQHGKRVSLWDOL]HGIRUDSSUR[LPDWHO\WZRZHHNV

         :KLOH (PSOR\HH ZDV KRVSLWDOL]HG (PSOR\HU¶V IDFLOLW\ HQJLQHHULQJ PDQDJHU
5RGQH\ 5RELQVRQ YLVLWHG KLP  0U 5RELQVRQ WHVWLILHG WKDW GXULQJ WKHLU FRQYHUVDWLRQ
(PSOR\HHVWDWHGKHKDGUHDFKHGIRUGHEULVLQWKHPDFKLQHZKHQLWFDPHRQDQGFDXJKWKLV
DUP(PSOR\HHWHVWLILHGKHGLGQRWUHFDOOPDNLQJWKLVVWDWHPHQWWR0U5RELQVRQDQGKH
IXUWKHUGHQLHGKHKDGUHDFKHGLQWRWKHPDFKLQHWRUHPRYHGHEULV
         
         (PSOR\HUGHQLHG(PSOR\HH¶VFODLPIRUZRUNHUV¶FRPSHQVDWLRQEHQHILWVDVVHUWLQJ
(PSOR\HH¶VDFWLRQLQIDLOLQJWRORFNRXWWDJRXWWKHPDFKLQHEHIRUHUHPRYLQJWKHJXDUG
ZDVDYLRODWLRQRILWVVDIHW\UXOHVDQGFRQVWLWXWHGZLOOIXOPLVFRQGXFWDVFRQWHPSODWHGLQ
7HQQHVVHH&RGH$QQRWDWHGVHFWLRQ D   )ROORZLQJDQH[SHGLWHGKHDULQJ
WKHWULDOFRXUWGHWHUPLQHGWKHUHZDVLQVXIILFLHQWHYLGHQFHWRFRQFOXGH(PSOR\HH¶VDFWLRQ
FRQVWLWXWHGZLOOIXOPLVFRQGXFWWKDW(PSOR\HUGLGQRWVKRZLWZDVOLNHO\WRSUHYDLORQLWV
DIILUPDWLYHGHIHQVHDWWULDODQGWKDW(PSOR\HHKDGHVWDEOLVKHGDOLNHOLKRRGRISUHYDLOLQJ



   7KHUH ZDV QR GLVSXWH WKDW (PSOR\HU KDG VDIHW\ SURWRFROV LQ SODFH DQG WKDW LWV UXOHV ZHUH VWULFWO\
HQIRUFHG2QHVXFKUXOHUHTXLUHGSHUVRQQHOLQFHUWDLQFLUFXPVWDQFHVWRFXWSRZHUWRWKHPDFKLQH ³ORFN
RXW´  DQG KDQJ D WDJ RQ WKH PDFKLQH ³WDJ RXW´  WR LQIRUP RWKHU ZRUNHUV WKDW WKH PDFKLQH ZDV QRW LQ
RSHUDWLRQ  ,W ZDV DOVR XQGLVSXWHG WKLV ³ORFN RXWWDJ RXW´ SURWRFRO ZDV XQQHFHVVDU\ LQ FHUWDLQ
FLUFXPVWDQFHVLQFOXGLQJLIWKHUHSDLUWHFKQLFLDQGHWHUPLQHGWKDWD³OLYHFRQYH\RUUHSDLU´ZDVQHHGHG


   (PSOR\HH¶V WHVWLPRQ\ WKDW KH ZDV DXWKRUL]HG WR UHPRYH JXDUGV RQ PDFKLQHV DV QHHGHG WR FRQGXFW
UHSDLUVZDVXQUHIXWHG


   7KH QDWXUH H[WHQW DQG GXUDWLRQ RI (PSOR\HH¶V PHGLFDO FDUH DUH QRW UHOHYDQW WR WKH LVVXHV UDLVHG RQ
DSSHDO7KXVZHQHHGQRWDGGUHVV(PSOR\HH¶VPHGLFDOFDUHIXUWKHU

                                                           

RQWKHLVVXHRIFRPSHQVDELOLW\,WWKHUHIRUHDZDUGHGSDVWDQGIXWXUHPHGLFDOEHQHILWVEXW
GHQLHG(PSOR\HH¶VFODLPIRUWHPSRUDU\GLVDELOLW\EHQHILWV(PSOR\HUKDVDSSHDOHG
                                                 
                                      6WDQGDUGRI5HYLHZ
                                                 
         7KH VWDQGDUG ZH DSSO\ LQ UHYLHZLQJ D WULDO FRXUW¶V GHFLVLRQ SUHVXPHV WKDW WKH
FRXUW¶VIDFWXDOILQGLQJVDUHFRUUHFWXQOHVVWKHSUHSRQGHUDQFHRIWKHHYLGHQFHLVRWKHUZLVH
See 7HQQ &RGH $QQ   F      :KHQ WKH WULDO MXGJH KDV KDG WKH
RSSRUWXQLW\ WR REVHUYH D ZLWQHVV¶V GHPHDQRU DQG WR KHDU LQFRXUW WHVWLPRQ\ ZH JLYH
FRQVLGHUDEOH GHIHUHQFH WR IDFWXDO ILQGLQJV PDGH E\ WKH WULDO FRXUW  Madden v. Holland
Grp. of Tenn., Inc.  6:G   7HQQ    +RZHYHU ³>Q@R VLPLODU
GHIHUHQFHQHHGEHDIIRUGHGWKHWULDOFRXUW¶VILQGLQJVEDVHGXSRQGRFXPHQWDU\HYLGHQFH´
Goodman v. Schwarz Paper Co.1R:6&5:&7HQQ/(;,6DW
   7HQQ :RUNHUV¶ &RPS 3DQHO -DQ     6LPLODUO\ WKH LQWHUSUHWDWLRQ DQG
DSSOLFDWLRQRIVWDWXWHVDQGUHJXODWLRQVDUHTXHVWLRQVRIODZWKDWDUHUHYLHZHGde novoZLWK
QR SUHVXPSWLRQ RI FRUUHFWQHVV DIIRUGHG WKH WULDO FRXUW¶V FRQFOXVLRQV  See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC  6:G   7HQQ    :H DUH
DOVR PLQGIXO RI RXU REOLJDWLRQ WR FRQVWUXH WKH ZRUNHUV¶ FRPSHQVDWLRQ VWDWXWHV ³IDLUO\
LPSDUWLDOO\ DQG LQ DFFRUGDQFH ZLWK EDVLF SULQFLSOHV RI VWDWXWRU\ FRQVWUXFWLRQ´ DQG LQ D
ZD\WKDWGRHVQRWIDYRUHLWKHUWKHHPSOR\HHRUWKHHPSOR\HU7HQQ&RGH$QQ
  

                                             $QDO\VLV

         $W DQ H[SHGLWHG KHDULQJ ZKHUH DQ HPSOR\HH LV VHHNLQJ WKH LQLWLDWLRQ RI PHGLFDO
DQGRU WHPSRUDU\ GLVDELOLW\ EHQHILWV KH RU VKH PXVW FRPH IRUZDUG ZLWK VXIILFLHQW
HYLGHQFHIURPZKLFKWKHWULDOFRXUWFDQFRQFOXGHWKHHPSOR\HH³ZRXOGOLNHO\SUHYDLO´DW
WULDO7HQQ&RGH$QQ G  McCord v. Advantage Human Resourcing1R
71:UN&RPS$SS%G/(;,6DW  7HQQ:RUNHUV¶&RPS
$SS%G0DU 3HUWLQHQWWRWKLVFDVH7HQQHVVHH&RGH$QQRWDWHGVHFWLRQ
 D  H[FOXGHV IURP FRYHUDJH FHUWDLQ LQMXULHV DULVLQJ IURP DQ HPSOR\HH¶V FRQGXFW
$PRQJ VXFK LQMXULHV DUH WKRVH FDXVHG E\ DQ HPSOR\HH¶V ³ZLOOIXO PLVFRQGXFW´  7HQQ
&RGH $QQ   D    :KHQGHQ\LQJ D FODLP RQ WKLV EDVLV WKH EXUGHQ RISURRI
UHVWV ZLWK WKH HPSOR\HU  7HQQ &RGH $QQ   E   0RUHRYHU DOWKRXJK D WULDO
FRXUWFDQFRQVLGHUDWDQH[SHGLWHGKHDULQJZKHWKHUDQHPSOR\HUKDVFRPHIRUZDUGZLWK
VXIILFLHQWHYLGHQFHWRLQGLFDWHDOLNHOLKRRGRISUHYDLOLQJRQLWVDIILUPDWLYHGHIHQVHDWWULDO
LQWKHFRQWH[WRIDQH[SHGLWHGKHDULQJVXFKFRQVLGHUDWLRQVDUHUHOHYDQWRQO\LQDVVHVVLQJ
ZKHWKHUWKHHPSOR\HHLVOLNHO\WRSUHYDLODWWULDOSee Iboy v. Kenten Mgmt., LLC1R
  71 :UN &RPS $SS %G /(;,6  DW  7HQQ :RUNHUV¶
&RPS$SS%G0D\ 
         


    (PSOR\HHGLGQRWDSSHDOWKHWULDOFRXUW¶VGHQLDORIKLVFODLPIRUWHPSRUDU\GLVDELOLW\EHQHILWV

                                                         

        :LWK UHVSHFW WR WKH DIILUPDWLYH GHIHQVH RI ZLOOIXO PLVFRQGXFW LW LV QHFHVVDU\ WR
FRQVLGHU WKH GLVWLQFWLRQ EHWZHHQ FRQGXFW WKDW SURSHUO\ FDQ EH FODVVLILHG DV ZLOOIXO
PLVFRQGXFW YHUVXV FRQGXFW WKDW LV FRQVLGHUHG QHJOLJHQW  $V WKH 7HQQHVVHH 6XSUHPH
&RXUWKDVH[SODLQHG

        :RUNHUV>¶@ FRPSHQVDWLRQ OLDELOLW\ LV LPSRVHG XSRQ WKH HPSOR\HU
        UHJDUGOHVV RI WKH IDXOW RI HLWKHU SDUW\  %XW WKLV QRIDXOW OLDELOLW\ LV QRW
        XQOLPLWHG  7KH LQMXU\ E\ DFFLGHQW PXVW DULVH RXW RI DQG LQ WKH FRXUVH RI
        HPSOR\PHQW IRU ZRUNHUV>¶@ FRPSHQVDWLRQ OLDELOLW\ WR EH LPSRVHG  ,I WKLV
        WHVW LV PHW OLDELOLW\ ZLOO EH LPSRVHG QR PDWWHU KRZ UDVK RU IRROKDUG\ WKH
        HPSOR\HH¶V FRQGXFW VR ORQJ DV WKH LQMXU\ LV QRW ³GXH WR WKH HPSOR\HH¶V
        ZLOOIXOPLVFRQGXFW´

Hall v. Mason Dixon Lines, Inc.  6:G   7HQQ   LQWHUQDO FLWDWLRQ
RPLWWHG 

       ,QNall v. E.I. Dupont De Nemours & Co.1R0:&5&9
7HQQ/(;,6 7HQQ:RUNHUV¶&RPS3DQHO-DQ WKHLQMXUHGZRUNHUZDVD
ORQJWHUP HPSOR\HH UHVSRQVLEOH IRU XQORDGLQJ UDLO FDUV VRPH RI ZKLFK FRQWDLQHG
KD]DUGRXV PDWHULDOV  Id. DW   7KHUH ZDV QR TXHVWLRQ WKH HPSOR\HU KDG VDIHW\
SURFHGXUHV LQ SODFH WKH HPSOR\HH ZDV DZDUH RI WKRVH VDIHW\ UXOHV DQG WKH HPSOR\HU
VWULFWO\ HQIRUFHG LWV UXOHV  Id. DW   2QH RI WKH HPSOR\HU¶V VDIHW\ UXOHV UHTXLUHG
HPSOR\HHV WR ZHDU DQ ³DFLG VXLW´ DQG RWKHU VDIHW\ HTXLSPHQW ZKLOH XQORDGLQJ FHUWDLQ
KD]DUGRXV PDWHULDOV  Id. DW   2Q WKH GD\ RI WKH DFFLGHQW WKH HPSOR\HH ZDV
³LQVSHFWLQJ´DUDLOFDUFRQWDLQLQJVXOIXULFDFLGEHIRUHGRQQLQJKHUVDIHW\HTXLSPHQWDQG
VWDUWLQJWKHXQORDGLQJSURFHVVId.$VVKHGLGVRVKHZDVVSUD\HGZLWKDFLGDQGVHYHUHO\
EXUQHG  Id.  $IWHU D WULDO WKH FRXUW UHMHFWHG WKH HPSOR\HU¶V GHIHQVH EDVHG RQ ZLOOIXO
PLVFRQGXFWDQGDZDUGHGSHUPDQHQWWRWDOGLVDELOLW\EHQHILWVId.DW 

       ,Q DIILUPLQJ WKH GHFLVLRQ RI WKH WULDO FRXUW LQ Nall WKH 6SHFLDO :RUNHUV¶
&RPSHQVDWLRQ$SSHDOV3DQHOILUVWH[SODLQHGWKDW³>Z@RUNHUV¶FRPSHQVDWLRQEHQHILWVDUH
SD\DEOHZLWKRXWUHJDUGWRIDXOWRIWKHHPSOR\HHRUWKHFDUHH[HUFLVHGE\WKHHPSOR\HH
H[FHSW LQ FDVHV ZKHUH WKH HPSOR\HH LV JXLOW\ RI ZLOOIXO PLVFRQGXFW´  Id. DW   7KH
$SSHDOV 3DQHO WKHQ QRWHG D GLVSXWH LQ WKH OD\ WHVWLPRQ\ LQ ZKLFK D FRPSDQ\ GRFWRU
WHVWLILHGWKHHPSOR\HHWROGKLPVKHZDVDWWHPSWLQJWRORRVHQWKH³GRPHOLG´RIWKHUDLOFDU
ZKHQWKHDFFLGHQWKDSSHQHGEXWWKHHPSOR\HHGHQLHGWDNLQJWKDWDFWLRQRUPDNLQJVXFKD
VWDWHPHQW  Id. DW   7KH $SSHDOV 3DQHO H[SODLQHG WKDW WKH WULDO MXGJH EHOLHYHG WKH
HPSOR\HH¶VWHVWLPRQ\DQG³LILVVXHVRIFUHGLELOLW\DQGZHLJKWWREHJLYHQRUDOWHVWLPRQ\
DUHLQYROYHGFRQVLGHUDEOHGHIHUHQFHPXVWEHDFFRUGHG´WKHWULDOFRXUW¶VGHWHUPLQDWLRQV
Id. DW   ,Q UHMHFWLQJ WKH HPSOR\HU¶V ZLOOIXO PLVFRQGXFW GHIHQVH WKH $SSHDOV 3DQHO
H[SODLQHG



                                                 

       :KHUH DV KHUH WKH HPSOR\HH LV SHUIRUPLQJ WKH GXWLHV DVVLJQHG WR KHU E\
       KHU HPSOR\PHQW FRQWUDFW DQG LV DFWLQJ LQ IXUWKHUDQFH RI WKH HPSOR\HU¶V
       LQWHUHVWV UHJDUGOHVV RI WKH IDFW WKDW VKH SHUIRUPV WKRVH GXWLHV LQ DQ
       XQQHFHVVDULO\GDQJHURXVRUUDVKPDQQHULWFDQQRWEHVDLGWKDWKHUUHVXOWLQJ
       LQMXULHV GLG QRW DULVH RXW RI KHU HPSOR\PHQW SURYLGHG WKDW KHU FRQGXFW
       FRXOGEHUHDVRQDEO\DQWLFLSDWHG

Id.DW 

       :H DGGUHVVHG VLPLODU IDFWV LQ Roper v. Allegis Group 1R  
71:UN&RPS$SS%G/(;,6 7HQQ:RUNHUV¶&RPS$SS%G)HE 
,QWKDWFDVHWKHHPSOR\HHZDVDPDLQWHQDQFHZRUNHUDWDPDQXIDFWXULQJIDFLOLW\Id.DW
  :KHQDFRZRUNHUQRWLFHGDSOXPHRIEODFNVPRNHRQDQDXJHUGHFNDERYHWKHPWKH
HPSOR\HH ZHQW WR LQYHVWLJDWH DQG LQVSHFW WKH PDFKLQHU\  Id.  $V WKH HPSOR\HH ZDV
PDQHXYHULQJSDVWSDUWRIWKHPDFKLQHU\ZKHUHKHQRWHGDQRSHQKDWFKWKDWVKRXOGKDYH
EHHQFORVHGKLVVOHHYHZDVVQDJJHGDQGKLVDUPZDVSXOOHGLQWRWKHDXJHUUHVXOWLQJLQ
LQMXU\Id.DW 7KHHPSOR\HUDUJXHGWKHHPSOR\HH¶VIDLOXUHWR³ORFNRXWWDJRXW´WKH
PDFKLQH EHIRUH LQVSHFWLQJ LW FRQVWLWXWHG ZLOOIXO PLVFRQGXFW  Id. DW   2Q DSSHDO ZH
DJUHHGZLWKWKHWULDOFRXUWWKDWWKHUHZDVLQVXIILFLHQWHYLGHQFHWKHHPSOR\HHKDGZLOOIXOO\
IDLOHG RU UHIXVHG WR IROORZ WKH HPSOR\HU¶V VDIHW\ UXOHV  Id. DW   :H QRWHG WKH
HPSOR\HU¶V UXOHV ³FRQWHPSODWHG WKDW DXWKRUL]HG PDLQWHQDQFH SHUVRQQHO ZRXOG SHUIRUP
WURXEOHVKRRWLQJDFWLYLWLHVZKLOHWKHPDFKLQHVZHUHVWLOOHQHUJL]HG´Id.DW :HDOVR
FRQFOXGHGWKHUHZDV³DPSOHVXSSRUWLQWKHUHFRUGWKDW>WKHHPSOR\HH@ZDVQRWDWWHPSWLQJ
WRVHUYLFHRUZRUNRQWKHPDFKLQHDWWKHWLPHRIWKHDFFLGHQW´Id.)LQDOO\ZHDGGUHVVHG
WKH HPSOR\HU¶V DUJXPHQW WKDW SXUVXDQW WR WKH 7HQQHVVHH 6XSUHPH &RXUW¶V GHFLVLRQ LQ
Mitchell v. Fayetteville Public Utilities6:G 7HQQ DQ³HPSOR\HH¶V
ODFNRIDYDOLGH[FXVHIRUIROORZLQJDVDIHW\UXOHFRQVWLWXWHVZLOOIXOQHVV´:HFRQFOXGHG

        7KLV LV DQ RYHUEURDG LQWHUSUHWDWLRQ RI Mitchell WKDW LI DFFHSWHG ZRXOG
        DOORZHPSOR\HUVWRGHQ\EHQHILWVWRHPSOR\HHVZKRVHPHUHO\QHJOLJHQWRU
        UHFNOHVV DFWLRQV UHVXOWHG LQ D YLRODWLRQ RI D NQRZQ VDIHW\ UXOH  2Q WKH
        FRQWUDU\ WKH Mitchell &RXUW VWDWHG MXVW WKH RSSRVLWH  ,Q HYDOXDWLQJ 0U
        0LWFKHOO¶V YLRODWLRQ RI WKH SHUWLQHQW VDIHW\ UXOH LQ WKDW FDVH WKH 6XSUHPH
        &RXUW FRQFOXGHG ³KLV DFNQRZOHGJPHQW WKDW KH HOHFWHG WR WDNH RII >WKH
        SURWHFWLYHJORYHV@DQ\ZD\FOHDUO\HVWDEOLVKHGWKDWKLVDFWZDVZLOOIXODQG
        QRW PHUHO\ QHJOLJHQW RU UHFNOHVV´  7KXV WKH 6XSUHPH &RXUW LQ Mitchell
        UHLQIRUFHGORQJVWDQGLQJSUHFHGHQWWKDWDQHPSOR\HH¶VQHJOLJHQWRUUHFNOHVV
        DFWLRQV JHQHUDOO\ DUH QRW HQRXJK WR GHIHDW D FODLP IRU ZRUNHUV¶
        FRPSHQVDWLRQEHQHILWV

Id.DW  LQWHUQDOFLWDWLRQRPLWWHG 



                                                 

        7KH IDFWV RI WKH SUHVHQW FDVH DUH VWULNLQJO\ VLPLODU WR WKRVH LQ Nall DQG Roper
+HUHWKHUHLVQRTXHVWLRQ(PSOR\HHZDVSHUIRUPLQJZRUNLQIXUWKHUDQFHRI(PSOR\HU¶V
LQWHUHVWV  (PSOR\HH WHVWLILHG KH DSSURDFKHG WKH PDFKLQH LQ DQ HIIRUW WR GLDJQRVH WKH
SUREOHP DQG GHWHUPLQH WKH FDXVH RI WKH PDOIXQFWLRQ  +H EHOLHYHG KH ZDV H[HUFLVLQJ
DSSURSULDWH GLVFUHWLRQ DQG IROORZLQJ DSSURSULDWH VDIHW\ SURWRFROV LQ GHWHUPLQLQJ KH
QHHGHGWRFRQGXFWD³OLYHFRQYH\RUUHSDLU´+HKDGQRWKRZHYHUEHJXQWKHUHSDLUDWWKH
WLPHRIWKHDFFLGHQW$OWKRXJKDZLWQHVVWHVWLILHG(PSOR\HHWROGKLPLQWKHKRVSLWDOKH
ZDVDWWHPSWLQJWRUHPRYHGHEULVIURPWKHPDFKLQHDWWKHWLPHRIWKHDFFLGHQW(PSOR\HH
GHQLHGKHUHDFKHGKLVKDQGLQWRWKHPDFKLQHWRUHPRYHGHEULVDQGGLGQRWUHFDOOPDNLQJ
WKDWVWDWHPHQWWRWKHVXSHUYLVRU,QFRQFOXGLQJ(PSOR\HHZDVSHUIRUPLQJWKHUHSDLUWDVN
LQ DQ ³DFFHSWDEOH PDQQHU´ WKH WULDO FRXUW LPSOLFLWO\ DFFHSWHG(PSOR\HH¶V WHVWLPRQ\ RQ
WKLV LVVXH DV FUHGLEOH DQG ZH ILQG WKH HYLGHQFH GRHV QRW SUHSRQGHUDWH DJDLQVW WKDW
FRQFOXVLRQ

         :LWK UHVSHFW WR ZKHWKHU (PSOR\HU¶V VDIHW\ SURWRFROV JDYH LWV PHFKDQLFV WKH
GLVFUHWLRQ WR FRQGXFW D OLYH FRQYH\RU UHSDLU LQ WKLV VLWXDWLRQ WKHUH ZDV D GLIIHUHQFH RI
RSLQLRQ DPRQJ WKH WHVWLI\LQJ ZLWQHVVHV DV WR WKH VFRSH DQG WLPLQJ RI D PHFKDQLF¶V
GLVFUHWLRQ   ZKHWKHU (PSOR\HH ZDV FRUUHFW RU PLVWDNHQ LQ KLV LQWHUSUHWDWLRQ RI
(PSOR\HH¶V VDIHW\ UXOHV WKHUH LV LQVXIILFLHQW HYLGHQFH KH intentionally WRRN DFWLRQ LQ
YLRODWLRQ RI WKRVH UXOHV  $V H[SODLQHG LQ ERWK Hall DQG Nall DQ HPSOR\HH¶V QHJOLJHQW
FRQGXFWLVQRWDGHIHQVHWRDFODLPIRUZRUNHUV¶FRPSHQVDWLRQEHQHILWVDQGWRVXFFHHGRQ
WKLV GHIHQVH WKH HPSOR\HU PXVW HVWDEOLVK WKDW WKH HPSOR\HH willfully YLRODWHG D NQRZQ
VDIHW\UXOH$UHDVRQDEOHGLIIHUHQFHRIRSLQLRQDVWRKRZDVDIHW\UXOHLVWREHLQWHUSUHWHG
GRHV QRW FRQVWLWXWH ZLOOIXO PLVFRQGXFW  :LWKRXW VXFK HYLGHQFH RI ZLOOIXOQHVV ZH
FRQFOXGHWKHSUHSRQGHUDQFHRIWKHHYLGHQFHVXSSRUWVWKHWULDOFRXUW¶VGHWHUPLQDWLRQWKDW
(PSOR\HULVQRWOLNHO\WRSUHYDLODWWULDOLQHVWDEOLVKLQJLWVZLOOIXOPLVFRQGXFWGHIHQVHDQG
WKDW(PSOR\HHLVOLNHO\WRSUHYDLOLQHVWDEOLVKLQJWKHFRPSHQVDELOLW\RIKLVFODLP 

                                              &RQFOXVLRQ
                                                     
        )RUWKHIRUHJRLQJUHDVRQVWKHWULDOFRXUW¶VRUGHULVDIILUPHGLQDOOUHVSHFWVDQGWKLV
FDVHLVUHPDQGHGWRWKHWULDOFRXUW




                                                   

                  7(11(66((%85($82):25.(56¶&203(16$7,21
                        :25.(56¶&203(16$7,21$33($/6%2$5'

(GZDUG2JOHVE\                                                         'RFNHW1R

Y                                                                     6WDWH)LOH1R

8QLWHG3DUFHO6HUYLFH,QFHWDO                                 


$SSHDOIURPWKH&RXUWRI:RUNHUV¶                                  
&RPSHQVDWLRQ&ODLPV                                                
'HDQD&6H\PRXU-XGJH                                            

                                        &(57,),&$7(2)6(59,&(

, KHUHE\ FHUWLI\ WKDW D WUXH DQG FRUUHFW FRS\ RI WKH $SSHDOV %RDUG¶V GHFLVLRQ LQ WKH
UHIHUHQFHGFDVHZDVVHQWWRWKHIROORZLQJUHFLSLHQWVE\WKHIROORZLQJPHWKRGVRIVHUYLFH
RQWKLVWKHWKGD\RI-XO\

 1DPH                              &HUWLILHG   )LUVW &ODVV   9LD   )D[      9LD     6HQWWR
                                    0DLO        0DLO           )D[   1XPEHU   (PDLO

 :LOOLDP5\DQ                                                                    ;       ELOO\#GRQDWLODZFRP
 *DUUHWW(VWHS                                                                   ;       JHVWHS#IDUULVODZFRP
 'HDQD&6H\PRXU-XGJH                                                        ;       9LD(OHFWURQLF0DLO
 .HQQHWK06ZLW]HU&KLHI-XGJH                                                 ;       9LD(OHFWURQLF0DLO
 3HQQ\6KUXP&OHUN&RXUWRI                                                    ;       3HQQ\3DWWHUVRQ6KUXP#WQJRY
 :RUNHUV¶&RPSHQVDWLRQ&ODLPV




--HDQHWWH%DLUG
  HDQHWWH%DLUG
 'HSXW\&OHUN:RUNHUV¶&RPSHQVDWLRQ$SSHDOV%RDUG
 )UHQFK/DQGLQJ'U6WH%
 1DVKYLOOH71
 7HOHSKRQH
 (OHFWURQLF0DLO:&$SSHDOV&OHUN#WQJRY